DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/28/2020 and 12/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato (US 2020/0225173 A1).

Regarding claim 5, Sato discloses an x-ray analyzer (Fig.15), including:
a) a specimen stage 15;
b) a spectrometer 10C having a spectroscopic element 13 which disperses x-rays emitted from a specimen S placed on the specimen stage 15 and an x-ray detector 14 which detects x-rays dispersed by the spectroscopic element 13;
c) a temperature measurement unit 18 including a temperature sensor 181 for measuring a temperature of the spectrometer (par.0128);
d) a storage unit 161C which stores calibration data of the spectrometer and a previous measurement result by the temperature measuring unit 18 at a time of execution of the calibration of the spectrometer 10C (par.0129); and
e) a control unit 162C which acquires a measurement result by the temperature measuring unit 18, calculates a temperature variation amount of the acquired measurement result with respect to the previous measurement result stored in the storage unit 161C (selects calibration temperatures above and below the measured temperature, if the measured temperature is different than any of the stored temperatures: par.0130), and executes calibration based on the temperature variation amount (pars.0051 and 0131).

With respect to claim 7, Sato further discloses that the control unit 162C acquires a temperature of the spectrometer as measured by the temperature sensor 181 (par.0128), calculates a temperature variation amount of the acquired temperature with respect to a previous temperature of the spectrometer at the time of execution of the calibration as stored in the storage unit 161C (selects calibration temperatures above and below the measured temperature, if the measured temperature is different than any of the stored temperatures: par.0130), and executes calibration when the temperature variation amount exceeds a second variation amount (pars.0051 and 0131).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Imura (JP 2005043153 A).
Regarding claim 1, Sato discloses an x-ray analyzer (Fig.15), including:
a) a specimen stage 15;
b) a spectrometer 10C having a spectroscopic element 13 which disperses x-rays emitted from a specimen S placed on the specimen stage 15 and an x-ray detector 14 which detects x-rays dispersed by the spectroscopic element 13;
c) a temperature measurement unit 18 including a temperature sensor 181 for measuring a temperature of the spectrometer (par.0128);
d) a storage unit 161C which stores calibration data of the spectrometer and a previous measurement result by the temperature measuring unit 18 at a time of execution of the calibration of the spectrometer 10C (par.0129); and
e) a notifying unit 162C which acquires a measurement result by the temperature measuring unit 18, calculates a temperature variation amount of the acquired measurement result with respect to the previous measurement result stored in the storage unit 161C (selects calibration temperatures above and below the measured temperature, if the measured temperature is different than any of the stored temperatures: par.0130).

Sato does not specifically disclose that the notifying unit notifies that calibration is needed based on the temperature variation amount.
Imura teaches the practice of issuing a warning when a temperature variation amount of a measured temperature 109 of a portion of a spectrometer is out of range for automatic calibration (par.0113).  In this manner, the operator is aware that a calibration is necessary and thus will not attempt further measurements.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Sato to notify that calibration is needed based on a temperature variation amount, as suggested by Imura, in order to avoid erroneous measurements.

Regarding claim 3, both Sato and Imura further teach that the temperature variation amount is based on a temperature of the spectrometer (from sensor 181 of Sato, and from sensor 109 of Imura) with respect to a previous temperature of the spectrometer at the time of execution of the calibration as stored in the storage unit, where Imura teaches that the temperature variation amount exceeds a predetermined variation amount (par.0113).

Allowable Subject Matter
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art teaches many aspects of the invention (see the 35 USC 103 rejection of claim 1 above).  However, the prior art neither teaches nor reasonably suggests that the notifying unit notifies that a result of a map analysis is affected by temperature variation by acquiring a measurement result by the temperature measurement unit in a period from start of the map analysis to the end of the map analysis, calculates a temperature variation amount of the measurement result with respect to previous measurement result, and determines whether a result of the map analysis is affected by temperature variation, as required by the combination as claimed.

Claims 2, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claims 2 and 6, the prior art neither teaches nor reasonably suggests either calibrating (claim 6) or notifying that a calibration is needed (claim 2) based on a temperature variation amount of the specimen stage, as required by the combinations as claimed in each claim.  The prior art generally monitors the temperature of the specimen stage when acquiring spectra of a specimen that is actively being heated or cooled through a temperature range.  There is no teaching or suggestion that a variation of the temperature of the specimen stage would trigger a need to calibrate the spectrometer, or provide a notification of such a need, as claimed.

With respect to claim 4, the prior art neither teaches nor reasonably suggests that a measured temperature variation of the room in which the spectrometer is located would necessitate a notification that a calibration is not needed if the temperature variation amount exceeds a variation amount, as required by the combination as claimed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  the remaining art of record teaches various aspects of temperature-based calibration of photon spectrometers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884